Appeal unanimously dismissed without costs. Memorandum: Respondent appeals from an order of commitment directing that he be held in jail for four months for his willful violation of a child support order. The order of disposition finding a willful violation was made upon respondent’s default, and thus respondent’s contention that the violation was not willful is not properly before us (see, CPLR 5511; Hines v Hines, 125 AD2d 946). Respondent’s further contention concerning the jail term imposed is moot inasmuch as the order of commitment has since expired (cf., Matter of Bickwid v Deutsch, 87 NY2d 862). (Appeal from Order of Erie County Family Court, Townsend, J. — Commitment.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Burns and Gorski, JJ.